Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment and the Request for Continuing Examination filed on 06/29/2022 have been entered. Claims 1-3, 5-7 and 9-16 are now pending in the application. No claims were amended.  

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on a division of application 15876595, filed 01/22/2018.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
Claims 1-3, 5-7, 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase limitation where “the at least one annular treatment zone has a surface shape that causes light passing therethrough to generate a focal ring having infinite focal points in front of the retina, with the locus of each of the infinite focal points being displaced ('non- coaxial') from the geometric axis of the center treatment zone” in lines 14-17. However this phrase limitation is ambiguous because it is unclear how it can be treated, due to details of the recited functional features. Notwithstanding the permissible instances, the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite, In re Swinehart, 439 F.2d 210, 213 (CCPA 1971); see MPEP § 2173.05(g). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior"). Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).  In the instant case it is unclear how and/or what particular surface shape is required for the annular treatment zone to  cause light passing therethrough to generate a focal ring having infinite focal points in front of the retina, with the locus of each of the infinite focal points being displaced ('non- coaxial') from the geometric axis of the center treatment zone? As best understood from the specification, the off center axis sloped lens profiles (see specification e.g. Figs. 8A-C and related descriptions) give rise to such features. Furthermore, the term “displaced” is confusing, because it is unclear if any/each focal point is displaced from the geometric axis of the center zone, or if the entire ring of all infinite foci is displaced such that the center of such foci ring is displaced or “non-coaxial” with the geometric axis? Examples in Figs. 8C, 9D-E, and 11A-12B provide both profiles for symmetric and slightly asymmetric positions of foci.  Additionally, the term ‘non-coaxial’ is in parenthesis and under quotations, and therefore its meaning is unclear and it is  considered optional since it is not positively recited. For the purposes of examination the above functional claim limitation will be treated broadly, to the extent understood and supported by the recited structure, e.g. where slopped or gradual power profiles in treatment zones outside the center zone result in the above recited features.  It is suggested to amend the claim and/or provide explanations as to how the above functional limitation can be treated, in order to remove the indefiniteness issue. 
	Claims 2-3, 5-7, 9-16  depend on claim 1 and therefore inherit the same discrepancy.  


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9-15 are is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brennan et al (hereafter Brennan, of record) US 20160054588 A1 as evidenced by Lau et al. (hereafter Lau, of record) US 20160377884 A1. 
	In regard to independent claim 1, Brennan teaches (see Figs. 1-9) an ophthalmic lens for at least one of slowing, retarding or preventing myopia progression (i.e. ophthalmic lenses, including contact lenses designed to slow, retard, or prevent myopia progression, see Title, Abstract, paragraphs [02,07, 25-30, 42-46, 49-52, 55]), the ophthalmic lens comprising: 
a center treatment zone (i.e. treatment zone within the center (center enhancement treatment zone), see Figs 6a-c, 8a-c and 906 center zone in Fig. 9, where center treatment zone with power added, see paragraphs [45-47, 49-50]); 
a myopia correction zone surrounding the center treatment zone (i.e. myopia correcting zone,  surrounding center zone, e.g. Figs. 8A-c,  with  negative focal power to correct existing myopic distance vision condition, A, see Figs 6c, 8a-c and e.g. first peripheral zone 908 zone in Fig. 9, see paragraphs [45-47, 49-50]), wherein the myopia correction zone exhibits a negative optical power for myopic vision correction (i.e. as myopia correcting zone,  has negative focal power to correct existing myopic distance vision condition, see Figs 6c, 8a-c and see paragraphs [45, 49-50, and wherein the center treatment zone exhibits an ADD power relative to the myopia correction zone (i.e. since center treatment zone, e.g. 906 center zone in Fig. 9, has power added, see paragraphs [49-50], e.g. Figs. 8A-c, 6c, e.g. 906 center zone in Fig. 9); and 
at least one annular treatment zone surrounding the center treatment zone and disposed radially outwardly from the myopia correction zone (i.e. at least one treatment zone(s) or enhanced treatment zones, that surround the myopia correcting zone i.e. first peripheral annular zone 908 zone in Fig. 9, as zones from A-B and B-C, enhanced treatment zones, i.e. additional peripheral zones 908, see Figs. 6c, 8a-c, 9, paragraphs [49-50, 45-47]), the at least one annular treatment zone having a power profile comprising a positive power relative to the myopia correction zone (as additional peripheral zone(s) 908, A-B, B-C, carries a large amount of high add or high plus power relative to the power myopia correcting zone which is negative, as depicted in Figs. 6c, 8a-c, see paragraphs [45-46, 49-50, 52]), 
wherein the at least one annular treatment zone has an annular configuration having a shared radial axis, and/or as in claim 8 sharing a common geometric axis, with the center treatment zone (i.e. as additional enhanced treatment peripheral zones 908 are concentric annular ring-shaped zones with shared radial axis with the center zone 906, as depicted in Figs. 9, 6c, 8a-c, see paragraphs [45-46, 49-51]),  and 
wherein the at least one annular  treatment zone is arranged as to form a continuous surface with the center treatment zone (i.e. as center and enhanced treatment zones 908 are arranged as continuous surface, as depicted in e.g. Figs. 6a-9, paragraphs [44, 46, 49-51]).
Further, although the prior art of Brennan does not explicitly disclose the claimed feature that the at least one annular treatment zone (i.e. enhanced treatment zones 908) has a surface shape that causes light passing therethrough to generate, a focal ring having infinite focal points in front of the retina, with the locus of each of the infinite focal points (i.e. ring-like structure, paragraphs [21-23]; see also 112 issues and treatment given above) being displaced ('non-coaxial') from the geometric axis of the center treatment zone (i.e. not on central common axis as ring-like structure is formed), this feature of the at least one annular treatment zone (i.e. enhanced treatment zones 908) is seen to be an inherent teaching and implicit feature of the enhanced treatment zone (e.g. zones in A-B B-C, regions 908, due to their optical structural features) of the ophthalmic lens device since at least one treatment zone  i.e. A-B, B-C, enhanced treatment zones 908, due it’s structure generates such focal ring in front of the retina because since it’s ring-like defocus blur is on the retina, due to light propagation and light rays diverging and defocusing past the focal points, with the locus of each of the infinite focal points on the ring, i.e. as a ring-like structure, see paragraphs [21-23], that is displaced i.e. non-coaxial from the geometric axis of the center zone, i.e. not on central common axis as ring-like structure is formed, because Brennan clearly discloses that high +D powers of treatments zones beyond e.g. 2.25 mm radial location from center of lens, where light rays passing through these high plus or high add power zones do form sharp foci in front of the retina, and that due to the continued propagation to the retina, rays form a ring-like focal shape then diverge and exhibit a ring-like defocus blur on the retina, which is presented in paragraphs [21-23]; further the slopes of the lens power profiles in treatment zones, in e.g. Figs. 6a-c contribute to ring-like foci (see paragraphs [21-23, 45-46, 49, 51-52]; 112 section above), that is displaced i.e. non-coaxial from the geometric axis of the center zone. Hence, such features are disclosed, and it is apparent that as sharp foci are formed in front of the retina, and that due to the continued propagation to the retina, these rays are diverging as defocused ring-like blur on the retina, it’s sharp foci form a ring-like shape right before the retina, and hence the above features must be present for the ophthalmic lens device to function as intended. This feature is further also evidenced by Lau who discloses that non-coaxial large +D concentric circular lenslets that are not on the central axis, see Figs. 4-8 and 9-10, and are this analogous to concentric circular treatment zones of Brennan that are outside the center treatment zone, showing that in cross section two displaced focal points shown, as each lenslet forming focuses at each single focal points e.g. 408, 410  in front of the retina 402, and where  e.g. 408, 410 that do not coincide with the original common optical axis 406 and are therefore non-coaxial, as depicted in Fig. 4 and analogously in Figs. 5-8, see paragraphs [41-46, 50-52]; Moreover regarding the above features of the enhanced annular treatment zone(s), it is noted that because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function of forming the ring-like focus before the retina, as the ring-like defocus blur is formed on the retina.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114).  
Regarding claim 2, Brennan teaches (see Figs. 1-9) that the at least one treatment zone is configured to minimize generation of a focal point behind a retinal plane of the eye of a wearer (i.e. as lenses are designed to minimize and treat myopic vision, i.e. by shifting the focus from in front of the plane to correct myopia i.e. thus not behind it, paragraphs [06, 08, 14, 21-22, 43-44, 52-53]).  
Regarding claim 3, Brennan teaches (see Figs. 1-9) that an incident surface of the at least one treatment zone is configured to minimize generation of a focal point behind a retinal plane of the eye of a wearer (i.e. as ophthalmic lenses with at treatment enhancement zones have incident light surfaces that are designed to minimize and treat myopic vision, i.e. by shifting the focus from in front of the plane to correct myopia i.e. thus not behind it, see lens surface(s) in e.g. Figs. 9 and corresponding lens power radial profiles in Figs. e.g. 6c, 8a-c, paragraphs [06, 08, 14, 21-22, 43-44, 52-53]).  
Regarding claim 5, Brennan teaches (see Figs. 1-9) that the at least one annular treatment zone (A-B, B-C, enhancement treatment zones 908) comprises a positive power to the myopia correction zone of greater than +5.00 D (i.e. as enhancement treatment zones 905 have positive power to the myopia correction greater than +5.00 D, see paragraphs [26-27, 45-46, 49], as depicted in e.g. Figs. 6c, 8a-c). 
Regarding claim 6, Brennan teaches (see Figs. 1-9) that the at least one treatment zone comprises an optical power from about -10.00 D to about +15.00 D (i.e. as A-B, B-B, enhancement treatment zones 908, have dioptric optical power in the above range, see paragraphs [26-27, 45-46, 49], see Figs. 6c, 8a-c).  
Regarding claim 7, Brennan teaches (see Figs. 1-9) that a diameter of the center treatment  zone is less than about 1.2 mm (i.e. as diameter or center zone 906 includes center zones with a diameter of less than about 1.2 mm, i.e. in the claimed range, as depicted in e.g. Figs. 6a-c, see also paragraphs [45, 50], note that claim phrase limitation is interpreted broadly as any diameter within the range of possible diameters of the center treatment zone, i.e. not the maximum possible diameter of the center treatment zone).  
Regarding claim 9, Brennan teaches (see Figs. 1-9) that the at least one treatment zone (i.e. enhanced treatment zones 908) has an outer margin at about 4 to 4.2 mm from a center of the lens (i.e. as depicted for e.g. zones B-C, further enhanced treatment zone, or outer boundary of 908 zone, as depicted in Figs. 6a-c, 8a-c, point C is at about 4-4.2 mm from lens center, described in paragraphs [46, 49, 50]).  
Regarding claim 10, Brennan teaches (see Figs. 1-9) that a halo effect is minimized (i.e. as the lenses are designed to minimize halo effect, Abstract, paragraphs [22, 24-26,28, 42, 44, 47-48, 52]).  
Regarding claim 11, Brennan teaches (see Figs. 1-9) that the ophthalmic lens comprises a contact lens (i.e. as ophthalmic lenses include contact lenses designed to slow, retard, or prevent myopia progression, Abstract, paragraphs [02,07, 25-30, 42-46, 49-52, 55]).  
Regarding claim 12, Brennan teaches (see Figs. 1-9) that the ophthalmic lens comprises a spectacle lens (i.e. as ophthalmic lenses include spectacle lenses designed to slow, retard, or prevent myopia progression, Abstract, paragraphs [04, 55]).  
Regarding claim 13, Brennan teaches (see Figs. 1-9) that the ophthalmic lens comprises an intraocular lens, a corneal inlay, or a corneal onlay (i.e. as ophthalmic lenses include and may be utilized as intraocular lenses, corneal inlays and onlays to slow, retard, or prevent myopia progression, Abstract, paragraphs [55]).  
Regarding claim 14, Brennan teaches (see Figs. 1-9) that further comprising one or more stabilization mechanisms (i.e. as the ophthalmic lens outer zone 904 may include one or more stabilization mechanisms to reduce lens rotation when on eye, see paragraph [50]).
Regarding claim 15, Brennan teaches (see Figs. 1-9) that the central treatment zone causes light passing therethrough to focus at a point on the geometric axis and in front of the retina zone (i.e. treatment zone within the center (center enhancement treatment zone), see Figs 6a-c, 8a-c and 906 center zone in Fig. 9, where corrective lenses with such center treatment zone are used to alter the gross focus of the eye to render a clearer image at the retinal plane, by shifting the focus from in front of the plane to correct myopia see paragraphs [06, 21-22, 45-47, 49-50], this is also evident by Lau, from central treatment zone (also 0 diopter defocus) for wavefront 301 which focuses at 301 on the retina 302, see Lau paragraphs [40-42, as depicted in Figs. 4-8). 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Brennan et al (hereafter Brennan, of record) US 20160054588 A1 as evidenced by Lau et al. (hereafter Lau, of record) US 20160377884 A1 in view of Legerton US 20060232743 A1. 
Regarding claim 16, Brennan teaches (see Figs. 1-9) the surface shape of the annular treatment zone (i.e. surface of annular treatment zone(s) or enhanced treatment zones, that surround the myopia correcting zone i.e. first peripheral annular zone 908 zone in Fig. 9, and  Figs. 6c, 8a-c, 9, paragraphs [49-50, 45-47]), but is silent that it comprises a portion of a generally toroidal shape.
However, Legerton teaches in the same field of invention of a Method And Apparatus For Reducing Or Eliminating The Progression Of Myopia  (see Figs. 1-16, Title, Abstract, paragraphs [01, 15-23,46-47, 67-70, 85-89, 113-116] including e.g.  multi-focal lenses for myopia prevention comprising a central reading zone, an intermediate distance zone and a peripheral spherical aberration zone) and further teaches that the surface shape of the annular treatment zone comprises a portion of a generally toroidal shape (i.e. as hybrid, multi-focal lenses including toroidal (anterior and/or posterior) surfaces, see Figs. 7, 12, 15-16,  paragraphs [46-47, 67-70, 85-89, 113-116], which includes peripheral spherical aberration zone(s) that are preferably machined to induce selected higher-order aberrations in a lens-eye system as a  preventive measure to reduce or eliminate the progression of myopia). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  design and adapt annular treatment zone of Brennan with generally toroidal shaped surface according to teachings of Legerton in order to provide toroidal (anterior and/or posterior) surfaces on contact lenses that in e.g. peripheral spherical aberration zone(s) by preferable machining are designed to induce selected higher-order aberrations in a lens-eye system as a  preventive measure to reduce or eliminate the progression of myopia (see Legerton, paragraphs [67-70, 85-89, 113-116]). 

Response to Arguments
Applicant's arguments filed in the Remarks date 03/25/2022 with respect to claim 1  have been fully considered but they are not persuasive. 
Specifically, the Applicant argues on page 6-7 that the cited prior art of Brennan does not disclose amended feature of claim 1, namely (1) that the treatment zone that "has a surface shape that causes light passing therethrough to generate a focal ring having infinite focal points, with the locus of each of infinite focal points being displaced ("non-coaxial") from the geometric axis of the center treatment zone, because allegedly Brennan only discloses that the high add power zone of Brennan creates a POINT focus in front of the retina, which propagates to a ring defocus blur on the retina, whereas the present invention as set forth in claim 1 includes an add power zone having a surface shape that creates a focal ring with infinite focal points in front of the retina. The Examiner disagrees. With respect to the above issue (1), as noted in the rejection above, the cited prior art of Brennan teaches all limitations of claim 1, as Brennan teaches (see Figs. 1-9) an ophthalmic lens for at least one of slowing, retarding or preventing myopia progression (i.e. ophthalmic lenses, including contact lenses designed to slow, retard, or prevent myopia progression, see Title, Abstract, paragraphs [02,07, 25-30, 42-46, 49-52, 55]), the ophthalmic lens comprising: 
a center treatment zone (i.e. treatment zone within the center (center enhancement treatment zone), see Figs 6a-c, 8a-c and 906 center zone in Fig. 9, where center treatment zone with power added, see paragraphs [45-47, 49-50]); 
a myopia correction zone surrounding the center treatment zone (i.e. myopia correcting zone,  surrounding center zone, e.g. Figs. 8A-c,  with  negative focal power to correct existing myopic distance vision condition, A, see Figs 6c, 8a-c and e.g. first peripheral zone 908 zone in Fig. 9, see paragraphs [45-47, 49-50]), wherein the myopia correction zone exhibits a negative optical power for myopic vision correction (i.e. as myopia correcting zone,  has negative focal power to correct existing myopic distance vision condition, see Figs 6c, 8a-c and see paragraphs [45, 49-50, and wherein the center treatment zone exhibits an ADD power relative to the myopia correction zone (i.e. since center treatment zone, e.g. 906 center zone in Fig. 9, has power added, see paragraphs [49-50], e.g. Figs. 8A-c, 6c, e.g. 906 center zone in Fig. 9); and 
at least one annular treatment zone surrounding the center treatment zone and disposed radially outwardly from the myopia correction zone (i.e. at least one treatment zone(s) or enhanced treatment zones, that surround the myopia correcting zone i.e. first peripheral annular zone 908 zone in Fig. 9, as zones from A-B and B-C, enhanced treatment zones, i.e. additional peripheral zones 908, see Figs. 6c, 8a-c, 9, paragraphs [49-50, 45-47]), the at least one annular treatment zone having a power profile comprising a positive power relative to the myopia correction zone (as additional peripheral zone(s) 908, A-B, B-C, carries a large amount of high add or high plus power relative to the power myopia correcting zone which is negative, as depicted in Figs. 6c, 8a-c, see paragraphs [45-46, 49-50, 52]), 
wherein the at least one annular treatment zone has an annular configuration having a shared radial axis, and/or as in claim 8 sharing a common geometric axis, with the center treatment zone (i.e. as additional enhanced treatment peripheral zones 908 are concentric annular ring-shaped zones with shared radial axis with the center zone 906, as depicted in Figs. 9, 6c, 8a-c, see paragraphs [45-46, 49-51]),  and 
wherein the at least one annular  treatment zone is arranged as to form a continuous surface with the center treatment zone (i.e. as center and enhanced treatment zones 908 are arranged as continuous surface, as depicted in e.g. Figs. 6a-9, paragraphs [44, 46, 49-51]).
Further, although the prior art of Brennan does not explicitly disclose the claimed feature that the at least one annular treatment zone (i.e. enhanced treatment zones 908) has a surface shape that causes light passing therethrough to generate, a focal ring having infinite focal points in front of the retina, with the locus of each of the infinite focal points (i.e. ring-like structure, paragraphs [21-23]; see also 112 issues and treatment given above) being displaced ('non-coaxial') from the geometric axis of the center treatment zone (i.e. not on central common axis as ring-like structure is formed), this feature of the at least one annular treatment zone (i.e. enhanced treatment zones 908) is seen to be an inherent teaching and implicit feature of the enhanced treatment zone (e.g. zones in A-B B-C, regions 908, due to their optical structural features) of the ophthalmic lens device since at least one treatment zone  i.e. A-B, B-C, enhanced treatment zones 908, due it’s structure generates such focal ring in front of the retina because since it’s ring-like defocus blur is on the retina, due to light propagation and light rays diverging and defocusing past the focal points, with the locus of each of the infinite focal points on the ring, i.e. as a ring-like structure, see paragraphs [21-23], that is displaced i.e. non-coaxial from the geometric axis of the center zone, i.e. not on central common axis as ring-like structure is formed, because Brennan clearly discloses that high +D powers of treatments zones beyond e.g. 2.25 mm radial location from center of lens, where light rays passing through these high plus or high add power zones do form sharp foci in front of the retina, and that due to the continued propagation to the retina, rays form a ring-like focal shape then diverge and exhibit a ring-like defocus blur on the retina, which is presented in paragraphs [21-23]; further the slopes of the lens power profiles in treatment zones, in e.g. Figs. 6a-c contribute to ring-like foci (see paragraphs [21-23, 45-46, 49, 51-52]; 112 section above), that is displaced i.e. non-coaxial from the geometric axis of the center zone. Hence, such features are disclosed, and it is apparent that as sharp foci are formed in front of the retina, and that due to the continued propagation to the retina, these rays are diverging as defocused ring-like blur on the retina, it’s sharp foci form a ring-like shape right before the retina, and hence the above features must be present for the ophthalmic lens device to function as intended. This feature is further also evidenced by Lau who discloses that non-coaxial large +D concentric circular lenslets that are not on the central axis, see Figs. 4-8 and 9-10, and are this analogous to concentric circular treatment zones of Brennan that are outside the center treatment zone, showing that in cross section two displaced focal points shown, as each lenslet forming focuses at each single focal points e.g. 408, 410  in front of the retina 402, and where  e.g. 408, 410 that do not coincide with the original common optical axis 406 and are therefore non-coaxial, as depicted in Fig. 4 and analogously in Figs. 5-8, see paragraphs [41-46, 50-52]; Moreover regarding the above features of the enhanced annular treatment zone(s), it is noted that because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function of forming the ring-like focus before the retina, as the ring-like defocus blur is formed on the retina.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114).  
Specifically, Brennan teaches that one annular treatment zone, i.e. enhanced treatment zones 908) has a surface shape that causes light passing therethrough to generate, and as in claim 8, exhibits, a focal ring having infinite focal points in front of the retina, with the locus of each of the infinite focal points (i.e. ring-like structure, paragraphs [21-23]) being displaced from the geometric axis of the center treatment zone (i.e. not on central common axis as ring-like structure is formed), this feature of the at least one annular treatment zone (i.e. enhanced treatment zones 908) is seen to be an inherent teaching of the enhanced treatment zone (e.g. zones in A-B B-C, regions 908) of the ophthalmic lens device since at least one treatment zone  i.e. A-B, B-C, enhanced treatment zones 908, due it’s structure generates such focal ring in front of the retina because since it’s ring-like defocus blur is on the retina, due to light propagation and light rays diverging and defocusing past the focal points, with the locus of each of the infinite focal points on the ring, i.e. as a ring-like structure, see paragraphs [21-23], that is displaced i.e. non-coaxial from the geometric axis of the center zone, i.e. not on central common axis as ring-like structure is formed, because Brennan clearly discloses that high +D powers of treatments zones beyond e.g. 2.25 mm radial location from center of lens and with sloped, gradual les profiles, where light rays passing through these high plus or high add power zones do form sharp foci in front of the retina, and that due to the continued propagation to the retina, rays form a ring-like focal shape then diverge and exhibit a ring-like defocus blur on the retina, which is presented in paragraphs [21-23], hence such features are disclosed, and it is apparent that as sharp foci are formed in front of the retina, and that due to the continued propagation to the retina, these rays are diverging as defocused ring-like blur on the retina, it’s sharp foci form a ring-like shape right before the retina, and hence the above features must be present for the ophthalmic lens device to function as intended. Hence Brennan clearly teaches that Brennan clearly discloses that high +D powers of treatments zones beyond e.g. 2.25 mm radial location from center of lens, where light rays passing through these high plus or high add power zones do form sharp foci in front of the retina and not a single focal point as alleged by the Applicant, and that due to the continued propagation to the retina from such foci, the light rays form a ring-like focal shape, as the rays then diverge and exhibit a ring-like defocus blur on the retina, which is presented in paragraphs [21-23], hence such features are disclosed, and it is apparent that as sharp foci are formed in front of the retina, and that due to the continued propagation to the retina, these rays are diverging as defocused ring-like blur on the retina, it’s sharp foci form a ring-like shape right before the retina. Applicant’s arguments also keep relying on “a focal point” that is allegedly generated by lens structure of Brennan. However, this appears to mischaracterize the teachings of Brennan, which discloses that the sharp foci are formed in front of the retina, as detailed above. Similarly argument and reliance on different lens design according to CooperVision is not persuasive, since it also presents different lens structure that provides a focal point not plurality of focus points, or foci are formed in front of the retina due to the optical structures of Brennan lenses. The Lau reference was used only to explain the above noted effect of the annular treatment zone. Lau reference was not used to adjust or modify the primary reference of Brennan. In addition, and regarding the above 112 issues and treatment, it is noted that features such as formation of “non-coaxial” focal ring, must result from specific optical properties of concentric treatment zones, which e.g. need to have non-rotationally symmetric optical properties around principal axis, different optical powers i.e. slopes (tilt) within the same treatment zone, and/or additional cylinder power(s) and axis.  
Regarding Applicant’s arguments concerning Mayers reference, it is noted that Mayers was not used or relied upon for rejection of claim 1. 
Applicant’s arguments with respect to claim 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
No additional substantial arguments were presented after page 7 of the Remarks. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu US 20180017810 A1 also discloses features of instant invention (see Figs. 1-6 and related descriptions).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872